Exhibit 10.6

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

WARRANT TO PURCHASE STOCK

Company: TimeLine, Inc., a Washington corporation
Number of Shares: 7,500
Class of Stock: Common
Warrant Price: Is a price equal to the average closing price of the five
business days prior to the Warrant Effective Date.
Issue Date: Is the Warrant Effective Date, which is the date in which the Holder
executes this Warrant
Expiration Date: The 7th anniversary after the Issue Date

          THIS WARRANT CERTIFIES THAT, for the agreed upon value of $1.00 and
for other good and valuable consideration, SILICON VALLEY BANK (“Holder”) is
entitled to purchase the number of fully paid and nonassessable shares of the
class of securities (the “Shares”) of the company (the “Company”) at the Warrant
Price, all as set forth above and as adjusted pursuant to Article 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.

ARTICLE 1. EXERCISE.

                         1.1          Method of Exercise.  Holder may exercise
this Warrant by delivering a duly executed Notice of Exercise in substantially
the form attached as Appendix 1 to the principal office of the Company.  Unless
Holder is exercising the conversion right set forth in Article 1.2, Holder shall
also deliver to the Company a check, wire transfer (to an account designated by
the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.

                         1.2          Conversion Right.  In lieu of exercising
this Warrant as specified in Article 1.1, Holder may from time to time convert
this Warrant, in whole or in part, into a number of Shares determined by
dividing (a) the aggregate fair market value of the Shares or other securities
otherwise issuable upon exercise of this Warrant minus the aggregate Warrant
Price of such Shares by (b) the fair market value of one Share.  The fair market
value of the Shares shall be determined pursuant to Article 1.3.

                         1.3          Fair Market Value.  If the Company’s
common stock is traded in a public market and the Shares are common stock, the
fair market value of each Share shall be the closing price of a Share reported
for the business day immediately before Holder delivers its Notice of Exercise
to the Company (or in the instance where the Warrant is exercised immediately
prior to the effectiveness of the Company’s initial public offering, the “price
to public” per share price specified in the final prospectus relating to such
offering).  If the




Company’s common stock is traded in a public market and the Shares are preferred
stock, the fair market value of a Share shall be the closing price of a share of
the Company’s common stock reported for the business day immediately before
Holder delivers its Notice of Exercise to the Company (or, in the instance where
the Warrant is exercised immediately prior to the effectiveness of the Company’s
initial public offering, the initial “price to public” per share price specified
in the final prospectus relating to such offering), in both cases, multiplied 
by the number of shares of the Company’s common stock into which a Share is
convertible.  If the Company’s common stock is not traded in a public market,
the Board of Directors of the Company shall determine fair market value in its
reasonable good faith judgment.

                         1.4          Delivery of Certificate and New
Warrant.  Promptly after Holder exercises or converts this Warrant and, if
applicable, the Company receives payment of the aggregate Warrant Price, the
Company shall deliver to Holder certificates for the Shares acquired and, if
this Warrant has not been fully exercised or converted and has not expired, a
new Warrant representing the Shares not so acquired.

                         1.5          Replacement of Warrants.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company or, in the case of mutilation on surrender and cancellation of this
Warrant, the Company shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor.

                         1.6          Treatment of Warrant Upon Acquisition of
Company.

                                        1.6.1     “Acquisition”.  For the
purpose of this Warrant, “Acquisition” means any sale, license, or other
disposition of all or substantially all of the assets of the Company, or any
reorganization, consolidation, or merger of the Company where the holders of the
Company’s securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction.

                                        1.6.2     Treatment of Warrant at
Acquisition.

A)          Upon the written request of the Company, Holder agrees that, in the
event of an Acquisition that is not an asset sale and in which the sole
consideration is cash, either (a) Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition or (b) if Holder
elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Acquisition.  The Company shall provide the Holder with
written notice of its request relating to the foregoing (together with such
reasonable information as the Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) days prior to the closing of the proposed
Acquisition.

B)          Upon the written request of the Company, Holder agrees that, in the
event of an Acquisition that is an “arms length” sale of all or substantially
all of the Company’s assets (and only its assets) to a third party that is not
an Affiliate (as defined below) of the Company (a “True Asset Sale”), either (a)
Holder shall exercise its conversion or purchase right under this Warrant and
such exercise will be deemed effective immediately prior to the consummation of
such Acquisition or (b) if Holder elects not to exercise the Warrant, this
Warrant will continue until the Expiration Date if the Company continues as a
going concern following the closing of any such True Asset Sale.  The Company
shall provide the Holder with written notice of its request relating to the
foregoing (together with such reasonable information as the Holder may request
in connection with such contemplated Acquisition giving rise to such notice),
which is to be delivered to Holder not less than ten (10) days prior to the
closing of the proposed Acquisition.




C)          Upon the closing of any Acquisition other than those particularly
described in subsections (A) and (B) above, the successor entity shall assume
the obligations of this Warrant, and this Warrant shall be exercisable for the
same securities, cash, and property as would be payable for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing.  The
Warrant Price and/or number of Shares shall be adjusted accordingly.

As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten (10) percent or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable.

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

                         2.1          Stock Dividends, Splits, Etc.  If the
Company declares or pays a dividend on the Shares payable in common stock, or
other securities, then upon exercise of this Warrant, for each Share acquired,
Holder shall receive, without cost to Holder, the total number and kind of
securities to which Holder would have been entitled had Holder owned the Shares
of record as of the date the dividend occurred.  If the Company subdivides the
Shares by reclassification or otherwise into a greater number of shares or takes
any other action which increase the amount of stock into which the Shares are
convertible, the number of shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased.  If the
outstanding shares are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.

                         2.2          Reclassification, Exchange, Combinations
or Substitution.  Upon any reclassification, exchange, substitution, or other
event that results in a change of the number and/or class of the securities
issuable upon exercise or conversion of this Warrant, Holder shall be entitled
to receive, upon exercise or conversion of this Warrant, the number and kind of
securities and property that Holder would have received for the Shares if this
Warrant had been exercised immediately before such reclassification, exchange,
substitution, or other event.  Such an event shall include any automatic
conversion of the outstanding or issuable securities of the Company of the same
class or series as the Shares to common stock pursuant to the terms of the
Company’s Articles or Certificate (as applicable) of Incorporation upon the
closing of a registered public offering of the Company’s common stock.  The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exercise or conversion of this Warrant as a result of
such reclassification, exchange, substitution or other event that results in a
change of the number and/or class of securities issuable upon exercise or
conversion of this Warrant.  The amendment to this Warrant shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 2 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise of the new Warrant.  The provisions of this Article 2.2
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events.

                         2.3          Adjustments for Diluting Issuances.  The
Warrant Price and the number of Shares issuable upon exercise of this Warrant
or, if the Shares are Preferred Stock, the number of shares of common stock
issuable upon conversion of the Shares, shall be subject to adjustment, from
time to time in the manner set forth on Exhibit A in the event of Diluting
Issuances (as defined on Exhibit A).

                         2.4          No Impairment.  The Company shall not, by
amendment of its Articles or Certificate (as applicable) of Incorporation or
through a reorganization, transfer of assets,




consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Article 2 and in taking all such action as may be necessary or appropriate
to protect Holder’s rights under this Article against impairment.

                         2.5          Fractional Shares.  No fractional Shares
shall be issuable upon exercise or conversion of this Warrant and the number of
Shares to be issued shall be rounded down to the nearest whole Share.  If a
fractional share interest arises upon any exercise or conversion of the Warrant,
the Company shall eliminate such fractional share interest by paying Holder the
amount computed by multiplying the fractional interest by the fair market value
of a full Share.

                         2.6          Certificate as to Adjustments.  Upon each
adjustment of the Warrant Price, the Company shall promptly notify Holder in
writing, and, at the Company’s expense, promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based.  The Company
shall, upon written request, furnish Holder a certificate setting forth the
Warrant Price in effect upon the date thereof and the series of adjustments
leading to such Warrant Price.

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

                         3.1          Representations and Warranties.  The
Company represents and warrants to the Holder as follows:

                                        (a)          The initial Warrant Price
referenced on the first page of this Warrant is not greater than (i) the price
per share at which the Shares were last issued in an arms-length transaction in
which at least $500,000 of the Shares were sold and (ii) the fair market value
of the Shares as of the date of this Warrant.

                                        (b)          All Shares which may be
issued upon the exercise of the purchase right represented by this Warrant, and
all securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.

                                        (c)          The Capitalization Table
previously provided to Holder remains true and complete as of the Issue Date.

                         3.2          Notice of Certain Events.  If the Company
proposes at any time (a) to declare any dividend or distribution upon any of its
stock, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend; (b) to offer for sale any shares of the Company’s
capital stock (or other securities convertible into such capital stock), other
than (i) pursuant to the Company’s stock option or other compensatory plans,
(ii) in connection with commercial credit arrangements or equipment financings,
or (iii) in connection with strategic transactions for purposes other than
capital raising; (c) to effect any reclassification or recapitalization of any
of its stock; (d) to merge or consolidate with or into any other corporation, or
sell, lease, license, or convey all or substantially all of its assets, or to
liquidate, dissolve or wind up; or (e) offer holders of registration rights the
opportunity to participate in an underwritten public offering of the Company’s
securities for cash, then, in connection with each such event, the Company shall
give Holder: (1) at least 10 days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (c) and (d) above; (2) in the case of the matters referred to in
(c) and (d) above at least 10 days prior written notice of the date when the
same




will take place (and specifying the date on which the holders of common stock
will be entitled to exchange their common stock for securities or other property
deliverable upon the occurrence of such event); and (3) in the case of the
matter referred to in (e) above, the same notice as is given to the holders of
such registration rights.

                         3.3          Registration Under Securities Act of 1933,
as amended.  The Company agrees that the Shares or, if the Shares are
convertible into common stock of the Company, such common stock, shall be
subject to the registration rights set forth on Exhibit B.

                         3.4          No Shareholder Rights.  Except as provided
in this Warrant, the Holder will not have any rights as a shareholder of the
Company until the exercise of this Warrant.

ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.  The Holder represents and
warrants to the Company as follows:

                         4.1          Purchase for Own Account.  This Warrant
and the securities to be acquired upon exercise of this Warrant by the Holder
will be acquired for investment for the Holder’s account, not as a nominee or
agent, and not with a view to the public resale or distribution within the
meaning of the Act.  Holder also represents that the Holder has not been formed
for the specific purpose of acquiring this Warrant or the Shares.

                         4.2          Disclosure of Information.  The Holder has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision with respect to the
acquisition of this Warrant and its underlying securities.  The Holder further
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of this Warrant and its
underlying securities and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to the Holder
or to which the Holder has access.

                         4.3          Investment Experience.  The Holder
understands that the purchase of this Warrant and its underlying securities
involves substantial risk.  The Holder has experience as an investor in
securities of companies in the development stage and acknowledges that the
Holder can bear the economic risk of such Holder’s investment in this Warrant
and its underlying securities and has such knowledge and experience in financial
or business matters that the Holder is capable of evaluating the merits and
risks of its investment in this Warrant and its underlying securities and/or has
a preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables the Holder to be aware of the character, business acumen and financial
circumstances of such persons.

                         4.4          Accredited Investor Status.  The Holder is
an “accredited investor” within the meaning of Regulation D promulgated under
the Act.

                         4.5          The Act.  The Holder understands that this
Warrant and the Shares issuable upon exercise or conversion hereof have not been
registered under the Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein.  The Holder understands that this Warrant
and the Shares issued upon any exercise or conversion hereof must be held
indefinitely unless subsequently registered under the Act and qualified under
applicable state securities laws, or unless exemption from such registration and
qualification are otherwise available.




ARTICLE 5. MISCELLANEOUS.

                         5.1          Term.  This Warrant is exercisable in
whole or in part at any time and from time to time on or before the Expiration
Date.

                         5.2          Legends.  This Warrant and the Shares (and
the securities issuable, directly or indirectly, upon conversion of the Shares,
if any) shall be imprinted with a legend in substantially the following form:

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

 

                         5.3          Compliance with Securities Laws on
Transfer.  This Warrant and the Shares issuable upon exercise of this Warrant
(and the securities issuable, directly or indirectly, upon conversion of the
Shares, if any) may not be transferred or assigned in whole or in part without
compliance with applicable federal and state securities laws by the transferor
and the transferee (including, without limitation, the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, as reasonably requested by the Company).  The Company shall not require
Holder to provide an opinion of counsel if the transfer is to Silicon Valley
Bancshares (Holder’s parent company) or any other affiliate of Holder. 
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of current information as
referenced in Rule 144(c), Holder represents that it has complied with Rule
144(d) and (e) in reasonable detail, the selling broker represents that it has
complied with Rule 144(f), and the Company is provided with a copy of Holder’s
notice of proposed sale.

                         5.4          Transfer Procedure.  Upon receipt by
Holder of the executed Warrant, Holder will transfer all of this Warrant to
Silicon Valley Bancshares, Holder’s parent company, by execution of an
Assignment substantially in the form of Appendix 2.  Subject to the provisions
of Article 5.3 and upon providing Company with written notice, Silicon Valley
Bancshares and any subsequent Holder may transfer all or part of this Warrant or
the Shares issuable upon exercise of this Warrant (or the Shares issuable
directly or indirectly, upon conversion of the Shares, if any) to any
transferee, provided, however, in connection with any such transfer, Silicon
Valley Bancshares or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable). 
The Company may refuse to transfer this Warrant or the Shares to any person who
directly competes with the Company, unless, in either case, the stock of the
Company is publicly traded.

                         5.5          Notices.  All notices and other
communications from the Company to the Holder, or vice versa, shall be deemed
delivered and effective when given personally or mailed by first-class
registered or certified mail, postage prepaid, at such address as may have been
furnished to the Company or the Holder, as the case may  (or on the first
business day after transmission by facsimile) be, in writing by the Company or
such Holder from time to time.  Effective upon receipt of the fully executed
Warrant and the initial transfer described in Article




5.4 above, all notices to the Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:

 

Silicon Valley Bancshares

 

Attn: Treasury Department

 

3003 Tasman Drive, HA 200

 

Santa Clara, CA 95054

 

Telephone: 408-654-7400

 

Facsimile: 408-496-2405

Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:

 

TimeLine, Inc.

 

Attn:  President/CEO

 

3055 112th Avenue NE, Suite 106

 

Seattle, WA 98004

 

Telephone: 425-822-3140

 

Facsimile:  425-822-1120

                         5.6          Waiver.  This Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

                         5.7          Attorney’s Fees.  In the event of any
dispute between the parties concerning the terms and provisions of this Warrant,
the party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorney’s fees.

                         5.8          Automatic Conversion upon Expiration.  In
the event that, upon the Expiration Date, the fair market value of one Share (or
other security issuable upon the exercise hereof) as determined in accordance
with Section 1.3 above is greater than the Exercise Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be converted pursuant to Section 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised or converted,
and the Company shall promptly deliver a certificate representing the Shares (or
such other securities) issued upon such conversion to the Holder.

                         5.9          Counterparts.  This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement.

                         5.10          Governing Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of
California, without giving effect to its principles regarding conflicts of law.




“COMPANY”

TIMELINE, INC.

By:

/s/ CHARLES R. OSENBAUGH, PRESIDENT

 

By:

/s/ PAULA H. MCGEE, SECRETARY

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Charles R. Osenbaugh

 

Name:

Paula H. McGee

 

(Print)

 

 

(Print)

Title:

Chairman of the Board, President or Vice President

 

Title:

Chief Financial Officer, Secretary, Assistant Treasurer or Assistant Secretary

“HOLDER”

SILICON VALLEY BANK

By:

/s/ PAUL HEIMSTRA

 

 

--------------------------------------------------------------------------------

 

Name:

Paul Heimstra

 

 

(Print)

 

Title:

Vice President

 

Warrant Effective Date: September 23, 2004

 




APPENDIX 1

NOTICE OF EXERCISE

          1.          Holder elects to purchase ___________ shares of the
Common/Series ______ Preferred [strike one] Stock of TimeLine, Inc. pursuant to
the terms of the attached Warrant, and tenders payment of the purchase price of
the shares in full.

                       [or]

          1.          Holder elects to convert the attached Warrant into
Shares/cash [strike one] in the manner specified in the Warrant.  This
conversion is exercised for _____________________ of the Shares covered by the
Warrant.

          [Strike paragraph that does not apply.]

          2.          Please issue a certificate or certificates representing
the shares in the name specified below:

 

--------------------------------------------------------------------------------

 

 

              Holders Name

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

              (Address)

 

          3.          By its execution below and for the benefit of the Company,
Holder hereby restates each of the representations and warranties in Article 4
of the Warrant as the date hereof.

 

HOLDER:

 

--------------------------------------------------------------------------------

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

(Date):

 

 

 

--------------------------------------------------------------------------------




EXHIBIT A
SILICON VALLEY BANK
ANTIDILUTION AGREEMENT

          THIS ANTIDILUTION AGREEMENT is entered into as of the Warrant
Effective Date, by and between Silicon Valley Bank (“Purchaser”) and the Company
whose name appears on the last page of this Antidilution Agreement.

RECITALS

          A.          Concurrently with the execution of this Antidilution
Agreement, the Purchaser is purchasing from the Company a Warrant to Purchase
Stock (the “Warrant’) pursuant to which Purchaser has the right to acquire from
the Company the Shares (as defined in the Warrant).

          B.          By this Antidilution Agreement, the Purchaser and the
Company desire to set forth the adjustment in the number of Shares issuable upon
exercise of the Warrant as a result of a Diluting Issuance (as defined in
Exhibit A to the Warrant).

          C.          Capitalized terms used herein shall have the same meaning
as set forth in the Warrant.

                        NOW, THEREFORE, in consideration of the mutual promises,
covenants and conditions hereinafter set forth, the parties hereto mutually
agree as follows:

          1.          Definitions.  As used in this Antidilution Agreement, the
following terms have the following respective meanings:

                                     (a)          “Option” means any right,
option, or warrant to subscribe for, purchase, or otherwise acquire common stock
or Convertible Securities.

                                     (b)          “Convertible Securities” means
any evidences of indebtedness, shares of stock, or other securities directly or
indirectly convertible into or exchangeable for common stock.

                                     (c)          “Issue” means to grant, issue,
sell, assume, or fix a record date for determining persons entitled to receive,
any security (including Options), whichever of the foregoing is the first to
occur.

                                     (d)          “Additional Common Shares”
means all common stock (including reissued shares) issued (or deemed to be
issued pursuant to Section 2) after the date of the Warrant.  Additional Common
Shares does not include, however, any common stock issued in a transaction
described in Sections 2.1 and 2.2 of the Warrant; any common stock Issued upon
conversion of preferred stock outstanding on the date of the Warrant; the
Shares; or common stock Issued as incentive or in a nonfinancing transaction to
employees, officers, directors, or consultants to the Company.

          2.          Deemed Issuance of Additional Common Shares.  The shares
of common stock ultimately Issuable upon exercise of an Option (including the
shares of common stock ultimately Issuable upon conversion or exercise of a
Convertible Security Issuable pursuant to an Option) are deemed to be Issued
when the Option is Issued.  The shares of common stock ultimately Issuable upon
conversion or exercise of a Convertible Security (other than a Convertible
Security Issued pursuant to an Option) shall be deemed Issued upon Issuance of
the Convertible Security.  The maximum amount of common stock Issuable is
determined without




regard to any future adjustments permitted under the instrument creating the
Options or Convertible Securities.

          3.          Adjustment of Warrant Price for Diluting Issuances.

                       3.1     Weighted Average Adjustment.  If the Company
issues Additional Common Shares after the date of the Warrant and the
consideration per Additional Common Share (determined pursuant to Section 9) is
less than the Warrant Price in effect immediately before such Issue, the Warrant
Price shall be reduced, concurrently with such Issue, to a price (calculated to
the nearest hundredth of a cent) determined by multiplying the Warrant Price by
a fraction:

                                        (a)     the numerator of which is the
amount of such common stock outstanding immediately before such Issue plus the
amount of common stock that the aggregate consideration received by the Company
for the Additional Common Shares would purchase at the Warrant Price in effect
immediately before such Issue, and

                                        (b)     the denominator of which is the
amount of common stock outstanding immediately before such Issue plus the number
of such Additional Common Shares.

                       3.2     Adjustment of Number of Shares.  Upon each
adjustment of the Warrant Price, the number of Shares issuable upon exercise of
the Warrant shall be increased to equal the quotient obtained by dividing (a)
the product resulting from multiplying (i) the number of Shares issuable upon
exercise of the Warrant and (ii) the Warrant Price, in each case as in effect
immediately before such adjustment, by (b) the adjusted Warrant Price.

                       3.3     Securities Deemed Outstanding.  For the purpose
of this Section 3, all securities issuable upon exercise of any outstanding
Convertible Securities or Options, warrants, or other rights to acquire
securities of the Company shall be deemed to be outstanding.

          4.          No Adjustment for Issuances Following Deemed Issuances. 
No adjustment to the Warrant Price shall be made upon the exercise of Options or
conversion of Convertible Securities.

          5.          Adjustment Following Changes in Terms of Options or
Convertible Securities.  If the consideration payable to, or the amount of
common stock Issuable by, the Company increases or decreases, respectively,
pursuant to the terms of any outstanding Options or Convertible Securities, the
Warrant Price shall be recomputed to reflect such increase or decrease.  The
recomputation shall be made as of the time of the Issuance of the Options or
Convertible Securities.  Any changes in the Warrant Price that occurred after
such Issuance because other Additional Common Shares were Issued or deemed
Issued shall also be recomputed.

          6.          Recomputation Upon Expiration of Options or Convertible
Securities.  The Warrant Price computed upon the original Issue of any Options
or Convertible Securities, and any subsequent adjustments based thereon, shall
be recomputed when any Options or rights of conversion under Convertible
Securities expire without having been exercised.  In the case of Convertible
Securities or Options for common stock, the Warrant Price shall be recomputed as
if the only Additional Common Shares Issued were the shares of common stock
actually Issued upon the exercise of such securities, if any, and as if the only
consideration received therefor was the consideration actually received upon the
Issue, exercise or conversion of the Options or Convertible Securities.  In the
case of Options for Convertible Securities, the Warrant Price shall




be recomputed as if the only Convertible Securities Issued were the Convertible
Securities actually Issued upon the exercise thereof, if any, and as if the only
consideration received therefor was the consideration actually received by the
Company (determined pursuant to Section 9), if any, upon the Issue of the
Options for the Convertible Securities.

          7.          Limit on Readjustments.  No readjustment of the Warrant
Price pursuant to Sections 5 or 6 shall increase the Warrant Price more than the
amount of any decrease made in respect of the Issue of any Options or
Convertible Securities.

          8.          30 Day Options.  In the case of any Options that expire by
their terms not more than 30 days after the date of Issue thereof, no adjustment
of the Warrant Price shall be made until the expiration or exercise of all such
Options.

          9.          Computation of Consideration.  The consideration received
by the Company for the Issue of any Additional Common Shares shall be computed
as follows:

                      (a)          Cash.  Cash shall be valued at the amount of
cash received by the Corporation, excluding amounts paid or payable for accrued
interest or accrued dividends.

                      (b)          Property.  Property other than cash shall be
computed at the fair market value thereof at the time of the Issue as determined
in good faith by the Board of Directors of the Company.

                      (c)          Mixed Consideration.  The consideration for
Additional common Shares Issued together with other property of the Company for
consideration that covers both shall be determined in good faith by the Board of
Directors.

                      (d)          Options and Convertible Securities.  The
consideration per Additional Common Share for Options and Convertible Securities
shall be determined by dividing:

                                      (i)          the total amount, if any,
received or receivable by the Company for the Issue of the Options or
Convertible Securities, plus the minimum amount of additional consideration (as
set forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Company upon exercise of the Options or conversion of the Convertible
Securities, by

                                      (ii)          the maximum amount of common
stock (as set forth in the instruments relating thereto, without regard to any
provision contained therein for a subsequent adjustment of such number)
ultimately Issuable upon the exercise of such Options or the conversion of such
Convertible Securities.

          10.          General.

                      10.1          Governing Law.  This Antidilution Agreement
shall be governed in all respects by the laws of the State of California as such
laws are applied to agreements between California residents entered into and to
be performed entirely within California.

                      10.2          Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

                      10.3          Entire Agreement.  Except as set forth
below, this Antidilution Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof.




                      10.4          Notices, etc.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
mailed by first class mail, postage prepaid, certified or registered mail,
return receipt requested, addressed (a) if to Purchaser at Purchaser’s address
as set forth below, or at such other address as Purchaser shall have furnished
to the Company in writing, or (b) if to the Company, at the Company’s address
set forth below, or at such other address as the Company shall have furnished to
the Purchaser in writing.

                      10.5          Severability.  In case any provision of this
Antidilution Agreement shall be invalid, illegal, or unenforceable, the
validity, legality and enforceability of the remaining provisions of this
Antidilution Agreement shall not in any way be affected or impaired thereby.

                      10.6          Titles and Subtitles.  The titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Antidilution Agreement.

                      10.7          Counterparts.  This Antidilution Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.

PURCHASER

 

COMPANY

 

 

 

SILICON VALLEY BANK

 

TIMELINE, INC.

 

 

 

 

 

By:

/s/ PAUL HEIMSTRA

 

By:

/s/ CHARLES R. OSENBAUGH

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Paul Heimstra

 

Name:

Charles R. Osenbaugh

 

          (print)

 

 

          (print)

Title:

Vice President

 

Title:

Chairman of the Board, President or Vice President




EXHIBIT A

Anti-Dilution Provisions
(For Preferred Stock or Common Stock Warrants Where
Anti-Dilution Protection is Inadequate or Non-existent)

          In the event of the issuance (a “Diluting Issuance”) by the Company,
after the Issue Date of the Warrant, of securities at a price per share less
than the Warrant Price, or, if the Shares are common stock, less than the then
conversion price of the Company’s Series __ Preferred Stock, then the number of
shares of common stock issuable upon conversion of the Shares, or if the Shares
are common stock, the number of Shares issuable upon exercise of the Warrant,
shall be adjusted as a result of Diluting Issuances in accordance with the
Holder’s standard form of Anti-Dilution Agreement in effect on the Issue Date.

          Under no circumstances shall the aggregate Warrant Price payable by
the Holder upon exercise of the Warrant increase as a result of any adjustment
arising from a Diluting Issuance.




“EXHIBIT B”
SILICON VALLEY BANK
REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT is entered into as of Warrant
Effective Date, by and between Silicon Valley Bank (“Purchaser”) and the Company
whose name appears on the last page of this Agreement.

RECITALS

          A.          Concurrently with the execution of this Agreement, the
Purchaser is purchasing from the Company a Warrant to Purchase Stock (the
“Warrant”) pursuant to which Purchaser has the right to acquire from the Company
the Shares (as defined in the Warrant).

          B.          By this Agreement, the Purchaser and the Company desire to
set forth the registration rights of the Shares all as provided herein.

          C.          Capitalized terms used herein shall have the same meaning
as set forth in the Warrant.

                        NOW, THEREFORE, in consideration of the mutual promises,
covenants and conditions hereinafter set forth, the parties hereto mutually
agree as follows:

          1.          Registration Rights.  The Company covenants and agrees as
follows:

                       1.1          Definitions.  For purposes of this
Section 1:

                                      (a)          The term “register,”
“registered,” and “registration” refer to a registration effected by preparing
and filing a registration statement or similar document in compliance with the
Securities Act of 1933, as amended (the “Securities Act”), and the declaration
or ordering of effectiveness of such registration statement or document;

                                      (b)          The term “Registrable
Securities” means (i) the Shares (if Common Stock) or all shares of Common Stock
of the Company issuable or issued upon conversion of the Shares and (ii) any
Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
any stock referred to in (i).

                                      (c)          The terms “Holder” or
“Holders” means the Purchaser or qualifying transferees under subsection 1.8
hereof who hold Registrable Securities.

                                      (d)          The term “SEC” means the
Securities and Exchange Commission.

                       1.2          Company Registration.

                                      (a)          Registration.  If at any time
or from time to time, the Company shall determine to register any of its
securities, for its own account or the account of any of its shareholders, other
than a registration on Form S-1 or S-8 relating solely to employee stock option
or purchase plans, or a registration on Form S-4 relating solely to an SEC Rule
145 transaction, or a registration on any other form (other than Form S-1, S-2,
S-3 or S-18, or their successor forms) or any successor to such forms, which
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities, the Company will:




                                                     (i)          promptly give
to each Holder written notice thereof (which shall include a list of the
jurisdictions in which the Company intends to attempt to qualify such securities
under the applicable blue sky or other state securities laws); and

                                                     (ii)          include in
such registration (and compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
within 30 days after receipt of such written notice from the Company, by any
Holder or Holders, except as set forth in subsection 1.2(b) below.

                                      (b)          Underwriting.  If the
registration of which the Company gives notice is for a registered public
offering involving an underwriting, the Company shall so advise the Holders as a
part of the written notice given pursuant to subsection 1.2 (a) (i).  In such
event the right of any Holder to registration pursuant to this subsection 1.2
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and the other
shareholders distributing their securities through such underwriting) enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.

                       1.3          Expenses of Registration.  All expenses
incurred in connection with any registration, qualification or compliance
pursuant to this Section 1 including without limitation, all registration,
filing and qualification fees, printing expenses, fees and disbursements of
counsel for the Company and expenses of any special audits incidental to or
required by such registration, shall be borne by the Company except the Company
shall not be required to pay underwriters’ fees, discounts or commissions
relating to Registrable Securities.  All expenses of any registered offering not
otherwise borne by the Company shall be borne pro rata among the Holders
participating in the offering and the Company.

                       1.4          Registration Procedures.  In the case of
each registration, qualification or compliance effected by the Company pursuant
to this Registration Rights Agreement, the Company will keep each Holder
participating therein advised in writing as to the initiation of each
registration, qualification and compliance and as to the completion thereof. 
Except as otherwise provided in subsection 1.3, at its expense the Company will:

                                      (a)          Prepare and file with the SEC
a registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective, and, upon
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to 120
days.

                                      (b)          Prepare and file with the SEC
such amendments and supplements to such registration statement and the
prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.

                                      (c)          Furnish to the Holders such
numbers of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of
Registrable Securities owned by them.




                                      (d)          Use its best efforts to
register and qualify the securities covered by such registration statement under
such other securities or Blue Sky laws of such jurisdictions as shall be
reasonably requested by the Holders, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.

                                      (e)          In the event of any
underwritten public offering, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter of such offering.  Each Holder participating in such underwriting
shall also enter into and perform its obligations under such an agreement.

                                      (f)          Notify each Holder of
Registrable Securities covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
or the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing.

                       1.5          Indemnification.

                                      (a)          The Company will indemnify
each Holder of Registrable Securities and each of its officers, directors and
partners, and each person controlling such Holder, with respect to which such
registration, qualification or compliance has been effected pursuant to this
Rights Agreement, and each underwriter, if any, and each person who controls any
underwriter of the Registrable Securities held by or issuable to such Holder,
against all claims, losses, expenses, damages and liabilities (or actions in
respect thereto) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular or other document (including any related registration statement,
notification or the like) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statement
therein not misleading, or any violation or alleged violation by the Company of
the Securities Act, the Securities Exchange Act of 1934, as amended, (“Exchange
Act”) or any state securities law applicable to the Company or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any such
state law and relating to action or inaction required of the Company in
connection with any such registration, qualification of compliance, and will
reimburse each such Holder, each of its officers, directors and partners, and
each person controlling such Holder, each such underwriter and each person who
controls any such underwriter, within a reasonable amount of time after incurred
for any reasonable legal and any other expenses incurred in connection with
investigating, defending or settling any such claim, loss, damage, liability or
action; provided, however, that the indemnity agreement contained in this
subsection 1.5 (a) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld);
and provided further, that the Company will not be liable in any such case to
the extent that any such claim, loss, damage or liability arises out of or is
based on any untrue statement or omission based upon written information
furnished to the Company by an instrument duly executed by such Holder or
underwriter specifically for use therein.

                                      (b)          Each Holder will, if
Registrable Securities held by or issuable to such Holder are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify the Company, each of its directors and officers, each
underwriter, if any, of the Company’s securities covered by such a registration
statement, each person who controls the Company within the meaning of the
Securities Act, and each other such Holder, each of its officers, directors and
partners and each person controlling such




Holder, against all claims, losses, expenses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company, such Holders, such directors, officers, partners, persons or
underwriters for any reasonable legal or any other expenses incurred in
connection with investigating, defending or settling any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Holder
specifically for use therein; provided, however, that the indemnity agreement
contained in this subsection 1.5(b) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the Holder, (which consent shall
not be unreasonably withheld); and provided further, that the total amount for
which any Holder shall be liable under this subsection 1.5(b) shall not in any
event exceed the aggregate proceeds received by such Holder from the sale of
Registrable Securities held by such Holder in such registration.

                                      (c)          Each party entitled to
indemnification under this subsection 1.5 (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be unreasonably withheld), and the Indemnified Party may
participate in such defense at such party’s expense; and provided further, that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations hereunder, unless such failure
resulted in prejudice to the Indemnifying Party; and provided further, that an
Indemnified Party (together with all other Indemnified Parties which may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the Indemnifying
Party, if representation of such Indemnified Party by the counsel retained by
the Indemnifying Party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding.  No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

                       1.6          Information by Holder.  Any Holder or
Holders of Registrable Securities included in any registration shall promptly
furnish to the Company such information regarding such Holder or Holders and the
distribution proposed by such Holder or Holders as the Company may request in
writing and as shall be required in connection with any registration,
qualification or compliance referred to herein.

                       1.7          Rule 144 Reporting.  With a view to making
available to Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees at all times to:

                                      (a)          make and keep public
information available, as those terms are understood and defined in SEC
Rule 144, after 90 days after the effective date of the first registration filed
by the Company for an offering of its securities to the general public;




                                      (b)          file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and

                                      (c)          so long as a Holder owns any
Registrable Securities, to furnish to such Holder forthwith upon request a
written statement by the Company as to its compliance with the reporting
requirements of said Rule 144 (at any time after 90 days after the effective
date of the first registration statement filed by the Company for an offering of
its securities to the general public), and of the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as the
Holder may reasonably request in complying with any rule or regulation of the
SEC allowing the Holder to sell any such securities without registration.

                       1.8          Transfer of Registration Rights.  Holders’
rights to cause the Company to register their securities and keep information
available, granted to them by the Company under subsections 1.2 and 1.7 may be
assigned to a transferee or assignee of a Holder’s Registrable Securities not
sold to the public, provided, that the Company is given written notice by such
Holder at the time of or within a reasonable time after said transfer, stating
the name and address of said transferee or assignee and identifying the
securities with respect to which such registration rights are being assigned. 
The Company may prohibit the transfer of any Holders’ rights under this
subsection 1.8 to any proposed transferee or assignee who the Company reasonably
believes is a competitor of the Company.

          2.          General.

                       2.1          Waivers and Amendments.  With the written
consent of the record or beneficial holders of at least a majority of the
Registrable Securities, the obligations of the Company and the rights of the
Holders of the Registrable Securities under this agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely), and with the same
consent the Company, when authorized by resolution of its Board of Directors,
may enter into a supplementary agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such modification, amendment or
waiver shall reduce the aforesaid percentage of Registrable Securities without
the consent of all of the Holders of the Registrable Securities.  Upon the
effectuation of each such waiver, consent, agreement of amendment or
modification, the Company shall promptly give written notice thereof to the
record holders of the Registrable Securities who have not previously consented
thereto in writing.  This Agreement or any provision hereof may be changed,
waived, discharged or terminated only by a statement in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought, except to the extent provided in this subsection 2.1.

                       2.2          Governing Law.  This Agreement shall be
governed in all respects by the laws of the State of California as such laws are
applied to agreements between California residents entered into and to be
performed entirely within California.

                       2.3          Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.




                       2.4          Entire Agreement.  Except as set forth
below, this Agreement and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

                       2.5          Notices, etc.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
mailed by first class mail, postage prepaid, certified or registered mail,
return receipt requested, addressed (a) if to Holder, at such Holder’s address
as set forth below, or at such other address as such Holder shall have furnished
to the Company in writing, or (b) if to the Company, at the Company’s address
set forth below, or at such other address as the Company shall have furnished to
the Holder in writing.

                       2.6          Severability.  In case any provision of this
Agreement shall be invalid, illegal, or unenforceable, the validity, legality
and enforceability of the remaining provisions of this Agreement or any
provision of the other Agreement s shall not in any way be affected or impaired
thereby.

                       2.7          Titles and Subtitles.  The titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

                       2.8          Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

PURCHASER

 

COMPANY

 

 

 

SILICON VALLEY BANK

 

TIMELINE, INC.

 

 

 

By:

/s/ PAUL HEIMSTRA

 

By:

/s/ CHARLES R. OSENBAUGH

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Paul Heimstra

 

Name:

Charles R. Osenbaugh

Title:

Vice President

 

Title:

President




EXHIBIT B

Registration Rights

          The Shares (if common stock), or the common stock issuable upon
conversion of the Shares, shall be deemed “registrable securities” or otherwise
entitled to “piggy back” registration rights in accordance with the terms of the
following agreement (the “Agreement”) between the Company and its investor(s):

 

--------------------------------------------------------------------------------

 

 

[Identify Agreement by date, title and parties.  If no Agreement exists,
indicate by “none”.]

 

 

 

 

          The Company agrees that no amendments will be made to the Agreement,
which would have an adverse impact on Holder’s registration rights thereunder
without the consent of Holder.  By acceptance of the Warrant to which this
Exhibit B is attached, Holder shall be deemed to be a party to the Agreement,
unless Holder otherwise elects not to become or to cease being a party thereto.

          If no Agreement exists, then the Company and the Holder shall enter
into Holder’s standard form of Registration Rights Agreement as in effect on the
Issue Date of the Warrant.